ANDREWS, Acting Chief Judge
(concurring) .
There is no question as to the right of a stockholder or director in the absence of fraud to acquire, hold and enforce against a corporation its notes, bonds, mortgages or other obligations. Bellaire Securities Corporation v. Brown, 1936, 124 Fla. 47, 168 So. 625, at page 640. Claims of corporate officers or directors arising out of transactions with the corporation have been repeatedly enforced when good faith and fairness were found. Manufacturers Trust Co. v. Becker, 1949, 338 U.S. 304, 70 S.Ct. *857127, 94 L.Ed. 107. The defendant creditor, Boro Wood Products Company, Inc., having made no allegation of fraud, bad faith, lack of fairness or overreaching by the plaintiff, John W. Lake, I, accordingly, concur in the opinion and judgment of reversal.